An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-434

                                Filed: 15 September 2015

Avery County, Nos. 11 JT 18-20

IN THE MATTER OF: B.G., E.G., E.G.


        Appeal by Respondent from order entered 17 December 2014 by Judge Warren

Hughes in Avery County District Court. Heard in the Court of Appeals 24 August

2015.


        Hall & Hall Attorneys at Law, P.C., by Douglas L. Hall, for Petitioner-Appellee
        Avery County Department of Social Services.

        Parker Poe Adams & Bernstein LLP, by William L. Esser IV, for guardian ad
        litem.

        J. Thomas Diepenbrock for Respondent-Appellant father.


        INMAN, Judge.


        Respondent appeals from an order terminating his parental rights to his three

children. Because the trial court lacked subject matter jurisdiction to enter its order,

we vacate.

                       Factual and Procedural Background

        On 4 August 2014, the Avery County Department of Social Services (“DSS”)

filed a “Petition and Motion in the Cause to Terminate Parental Rights” seeking to

terminate the parental rights of Respondent. On 17 December 2014, after a hearing,
                               IN RE: B.G., E.G., & E.G.

                                  Opinion of the Court



the trial court entered an order terminating Respondent’s parental rights.

Respondent appealed.

                                      Analysis

      Respondent contends the trial court lacked subject matter jurisdiction to

terminate his parental rights because the petition to terminate his parental rights

was not properly verified. Petitioner and the guardian ad litem concede Respondent’s

argument, and we agree.

      The petition or motion to terminate parental rights “shall be verified by the

petitioner or movant[.]” N.C. Gen. Stat. § 7B-1104 (2013).      “[A] violation of the

verification requirement of N.C.G.S. § 7B-1104 has been held to be a jurisdictional

defect per se.” In re T.M.H., 186 N.C. App. 451, 454, 652 S.E.2d 1, 2, disc. review

denied, 362 N.C. 87, 657 S.E.2d 31 (2007).

      Here, the petition filed by DSS was not verified as required by N.C. Gen. Stat.

§ 7B-1104. Therefore, the trial court never obtained jurisdiction over the termination

action, and its order is void. Accordingly, we must vacate the trial court’s order

terminating Respondent’s parental rights. See In re C.M.H., 187 N.C. App. 807, 809,

653 S.E.2d 929, 930 (2007).

      VACATED.

      Judges BRYANT and McCULLOUGH concur.

      Report per Rule 30(e).



                                         -2-